 

Exhibit 10.16

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

 

AMENDED AND RESTATED CANCER LICENSE AGREEMENT

THIS AMENDED AND RESTATED CANCER LICENSE AGREEMENT (this “Agreement”) dated as
of April 28, 2016 (the “Restatement Date”) is entered into between TMRC Co.,
Ltd., a Japanese corporation having a place of business at 1-12-12, Kita
Shinjuku, Shinjuku-ku, Tokyo 164-0074, Japan (“TMRC”) and Syros Pharmaceuticals,
Inc., a Delaware corporation having a place of business at 620 Memorial Drive,
Suite 300, Cambridge MA 02139 USA (“Syros”).

WHEREAS, TMRC and Syros previously entered into a Cancer License Agreement (the
“Original Agreement”) dated as of September 11, 2015 (the “Original Agreement
Effective Date”).

WHEREAS, TMRC owns or has rights in the Technology (as defined below).

WHEREAS, pursuant to the Original Agreement, Syros obtained an exclusive license
under TMRC’s rights in the Technology on the terms and conditions set forth
therein.

WHEREAS, the parties desire to amend and restate the Original Agreement in its
entirety as set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties hereby agree as follows:

1.

AMENDMENT AND RESTATEMENT

The Original Agreement is hereby amended and restated in its entirety as set
forth herein.

2.

DEFINITIONS

For purposes of this Agreement, the terms defined in this Section 2 shall have
the respective meanings set forth below:

2.1.“Affiliate” means, with respect to any Person, any other Person which
directly or indirectly controls, is controlled by, or is under common control
with, such Person.  A Person shall be regarded as in control of another Person
if it owns, or directly or indirectly controls, at least fifty percent (50%) of
the voting stock or other ownership interest of the other Person, or if it
directly or indirectly possesses the power to direct or cause the direction of
the management and policies of the other Person by any means whatsoever.

2.2.“API” means active pharmaceutical ingredient in bulk form that is
manufactured from the Technology.

 

--------------------------------------------------------------------------------

 

2.3.“Business Day” means a day that is not a Saturday, Sunday or a day on which
banks in Boston, Massachusetts are authorized to remain closed.

2.4.“Clinical Trial” means a Phase I Clinical Trial, a Phase II Clinical Trial
or a Phase III Clinical Trial.

2.5.“Competent Authority” means, collectively, the governmental authorities in
each country responsible for (a) the regulation of any Product intended for use
in the Field, including the FDA, (b) the establishment, maintenance or
protection of rights related to the Patent Rights licensed hereunder, or (c) any
other applicable regulatory or administrative agency in any country in the
Territory that is comparable to, or a counterpart of, the foregoing.

2.6.“Confidential Information” means any proprietary or confidential Know-how of
a party which is disclosed (whether in written, graphic, oral, electronic or
other form) by or on behalf of such party (the “Disclosing Party”) to the other
party (the “Receiving Party”) pursuant to this Agreement,
including:  information regarding the Disclosing Party’s technology, products,
programs, business, financial status, biological or chemical substances,
formulations, techniques, methodology, equipment, sources of supply, patent
positioning or business plans.  In addition, the terms of this Agreement shall
be deemed Confidential Information of each party, and neither party may rely on
clause (ii) to exclude the terms of this Agreement from Confidential
Information.   Confidential Information excludes any information that:  (i) is
or becomes generally known to the public other than by fault of the Receiving
Party or its Personnel or by breach of this Agreement, (ii) is demonstrated by
documentation to have been in the Receiving Party’s possession at the time of
disclosure, (iii) was disclosed to the Receiving Party on an unrestricted basis
from a source not under a duty of confidentiality to the Disclosing Party or
(iv) is independently developed by the Receiving Party without reference or
reliance upon any of the Disclosing Party’s Confidential Information.

2.7.“Control” or “Controlled” means, with respect to a Person and an item of or
right under Know-how or Patent Rights, the ability of such Person or its
Affiliates, whether by ownership or a license (other than pursuant to a license
granted under this Agreement), to assign, transfer or grant access to, or a
license or sublicense under, such item or right as provided for herein without
violating the terms of any agreement or other arrangement with any Third
Party.  

2.8.“Data Room” means the electronic data room by which TMRC shared certain
materials with Syros under the Memorandum between the parties dated as of July
16, 2015.

2.9.“EMA” means the European Medicines Agency of the European Union, or the
successor thereto.

2.10.“FDA” means the Food and Drug Administration of the United States, or the
successor thereto.

2.11.“Field” means any and all uses for the treatment of human cancer
indications, excluding supportive care.

-2-



--------------------------------------------------------------------------------

 

2.12.“First Commercial Sale” shall mean, with respect to any Product, the first
sale of such Product after all applicable marketing and pricing approvals (if
any) have been granted by the applicable Competent Authority for the applicable
country.

2.13.“IND” or “Investigational New Drug Application” means an Investigational
New Drug Application filed with the FDA in the United States or any equivalent
counterpart in any country other than the United States, including any
supplements or amendments thereto.

2.14.“Know-how” means any information, inventions, know-how, data, results or
materials, whether patentable or not, including:  (a) ideas, discoveries,
improvements or trade secrets, (b) pharmaceutical, chemical or biological
materials, products, compositions, formulae or processes, (c) tests, assays,
techniques, methods, procedures, formulas or processes, (d) technical, medical,
clinical, toxicological or other data or other information relating to any of
the foregoing, and (e) drawings, plans, designs, diagrams, sketches,
specifications or other documents containing or relating to such information,
inventions, know-how, data, results or materials; including any intellectual
property rights therein except for Patent Rights covering the foregoing.

2.15.“Know-how Royalty Term” means, with respect to each Product, the term
commencing on the First Commercial Sale of such Product anywhere in the
Territory and ending on the seventh (7th) anniversary of such First Commercial
Sale.

2.16.“Law” means any laws (including common law), statutes, regulations, rules,
executive orders, supervisory requirements, licensing requirements, export
requirements, directives, circulars, opinions, decrees, interpretive letters,
guidance or other official releases of or by any Competent Authority or other
governmental authority.

2.17.“Licensed Know-how Rights” means Know-how that is within the TMRC IP
Rights.

2.18.“Licensed Patent Rights” means Patent Rights that is within the TMRC IP
Rights, including the Patent Rights set forth on Exhibit A.

2.19.“NDA” means a New Drug Application, or similar application for marketing
approval of a Product for use in the Field submitted to the FDA, or its foreign
equivalent.

2.20.“NDA Acceptance” means acceptance for filing of an NDA by the applicable
Competent Authority in the applicable jurisdiction.

2.21.“NDA Approval” means (a) in the case of the United States, approval by FDA
of an NDA granting marketing approval for a Product; and (b) in the case of the
European Union, approval by the EMA of an NDA granting marketing approval and
pricing approval by the applicable Competent Authorities in any one (1) of the
following countries: the United Kingdom, Germany, France, Italy or Spain.

2.22.“Net Sales” means, with respect to any Product, the gross sales price of
such Product invoiced by Syros and its Affiliates and sublicensees to Third
Party customers (who are not Affiliates) less, to the extent actually paid or
accrued by Syros or its Affiliates or sublicensees (as applicable), (a) credits,
allowances, discounts and rebates to, and chargebacks from the account of, such
customers for nonconforming, damaged, outdated or returned Product; (b) freight
and insurance costs incurred by Syros or its Affiliates or sublicensees (as
applicable)

-3-



--------------------------------------------------------------------------------

 

in transporting such Product to such customers; (c) cash, quantity and trade
discounts, rebates and other price reductions for such Product given to such
customers under price reduction programs; (d) sales, use, value-added and other
direct taxes incurred on the sale of such Product to such customers; (e) customs
duties, tariffs, surcharges and other governmental charges incurred in exporting
or importing such Product to such customers; (f) sales commissions incurred on
the sale of such Product to such customers; and (g) an allowance for
uncollectible or bad debts determined in accordance with generally accepted
accounting principles.

2.23.“Patent Family 3” means the Patent Rights identified as “Family 3” in
Exhibit A.

2.24.“Patent Rights” mean patents, patent applications, utility models, and
certificates of invention and other governmental grants for the protection of
inventions (including any provisional application, continuation,
continuation-in-part, divisional, reissue, renewal, re-examination, extension,
or supplementary protection certificate granted in relation thereto, as well as
any utility model, innovation patent, petty patent, patent of addition,
inventor’s certificate or equivalent in any country or jurisdiction).

2.25.“Patent Royalty Term” means, with respect to each Product in each country,
the term, if any, during which (a) a Valid Claim remains in effect and would be
infringed but for the license granted by this Agreement, by the use, offer for
sale, sale or import of such Product in such country in the Field and (b) no
Third Party generic product that has received marketing approval pursuant to an
abbreviated regulatory process under which the applicable Third Party or
Competent Authority has relied on data or other information in any Registration
for the applicable Product is commercially available in such country.

2.26.“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
pool, syndicate, sole proprietorship, unincorporated organization, governmental
authority or any other form of entity not specifically listed herein.

2.27.“Phase I Clinical Trial” means any human clinical trial (whether including
a phase 1a or a phase 1b trial) in any country, the principal purpose of which
is a preliminary determination of safety in individuals or patients, that would
satisfy the requirements of 21 C.F.R. §312.21(a), or an equivalent clinical
study required by a Competent Authority outside of the United States.

2.28.“Phase II Clinical Trial” means any human clinical trial conducted in any
country, intended to explore multiple doses, dose response and duration of
effect to generate initial evidence of safety and activity in a target patient
population, that would satisfy the requirements of 21 C.F.R. §312.21(b), or an
equivalent clinical study required by a Competent Authority outside of the
United States.

2.29.“Phase III Clinical Trial” means any human clinical trial in any country
that would satisfy the requirements of 21 C.F.R. §312.21(c), or an equivalent
clinical study required by a Competent Authority outside of the United States.

2.30.“Product” means any pharmaceutical product made from or comprising API for
human use in the Field.

-4-



--------------------------------------------------------------------------------

 

2.31.“Registration” means any and all permits, licenses, authorizations,
registrations or regulatory approvals (including NDAs) required or granted by
any Competent Authority as a prerequisite to the development, manufacturing,
packaging, marketing or selling of any Product.

2.32.“Technology” means the compound known as AM80 (Tamibarotene) listed on
Exhibit B, in all formulations.

2.33.“Territory” means (a) North America (the United States of America, Canada,
and Mexico); (b) Austria, Belgium, Bulgaria, Croatia, Cyprus, Czech Republic,
Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Iceland, Ireland,
Italy, Latvia, Liechtenstein, Lithuania, Luxembourg, Malta, Netherlands, Norway,
Poland, Portugal, Romania, Slovakia, Slovenia, Spain, Sweden, Switzerland and
the United Kingdom; and (c) any other country to which the EMA’s regulatory
jurisdiction extends.

2.34.“Third Party” means any Person other than TMRC, Syros and their respective
Affiliates.

2.35.“TMRC IP Rights” means  TMRC’s own rights and rights TMRC has the right to
license consisting of: (1) (i) the patents and patent applications listed in
Exhibit A; (ii) the foreign equivalent and national phase patent applications of
(i); (iii) the patents proceeding from (i) and (ii); (iv) all claims of
continuations-in-part that are entitled to the benefit of the priority date of
(i) or any applications to which they make a claim of priority; and (v)
divisionals, continuations, reissues, reexaminations, and extensions of any
patent or application set forth in (i)-(iv) above, so long as said patents have
not been held invalid and/or unenforceable by a court of competent jurisdiction
from which there is no appeal or, if appealable, from which no appeal has been
taken; (2) clinical data and preclinical data for Technology controlled by, or
belonging to, TMRC; (3) Letter(s) of Authorization to reference the contents of
the drug master file of TMRC’s licensor for Technology and all rights associated
with and contents of the manufacturing records and analytical records of
Technology which TMRC has rights to license; and (4) Know-how rights and Patent
Rights that are Controlled by TMRC as of the Original Agreement Effective Date
or come into the Control of TMRC at any time after the Original Agreement
Effective Date that related to AM80 (Tamibarotene).  

2.36.“Toko” means Toko Pharmaceutical Ind. Co., Ltd., a Japanese corporation.

2.37.“Toko Agreement” means the agreement between Toko and TMRC entitled
“License Agreement for the development et al. of retinoid based drug in foreign
countries” dated August 15, 2008.

2.38.“Toko Information” means information which is (a) owned, controlled or
disclosed by Toko; and (b) subject to the provisions of the Toko Agreement.

2.39.“Toko Letter Agreement” means a Consent and Stand-by License Agreement
between Toko and Syros that is substantially in the form of Exhibit C and
reasonably satisfactory to Syros.  

-5-



--------------------------------------------------------------------------------

 

2.40.“Valid Claim” means (a) any claim in any issued and unexpired patent within
the Licensed Patent Rights that has not been disclaimed, revoked or held invalid
or unenforceable by a decision of a court or other governmental authority of
competent jurisdiction from which no appeal can be taken, or with respect to
which an appeal is not taken within the time allowed for appeal, and that has
not been disclaimed or admitted to be invalid or unenforceable through reissue,
disclaimer or otherwise; or (b) any claim of the Licensed Patent Rights in (a)
that has not been finally abandoned or finally rejected and which has been
pending for no more than [**] years from the date of filing of the earlier
priority patent application.

3.

REPRESENTATIONS AND WARRANTIES

Each party hereby represents and warrants to the other party as follows:

3.1.Corporate Existence.  Such party is a corporation duly organized, validly
existing and in good standing under the Laws of the jurisdiction in which it is
incorporated.

3.2.Authorization and Enforcement of Obligations.  Such party (a) has the
corporate power and authority and the legal right to enter into this Agreement
and to perform its obligations hereunder, and (b) has taken all necessary
corporate action on its part to authorize the execution and delivery of this
Agreement and the performance of its obligations hereunder.  This Agreement has
been duly executed and delivered on behalf of such party, and constitutes a
legal, valid, binding obligation, enforceable against such party in accordance
with its terms.

3.3.No Consents.  All necessary consents, approvals and authorizations of all
governmental authorities and other Persons required to be obtained by such party
in connection with license of this Agreement have been obtained.

3.4.No Conflict.  The execution and delivery of this Agreement and the
performance of such party’s obligations hereunder (a) do not conflict with or
violate any requirement of applicable Laws, and (b) do not conflict with, or
constitute a default under, any contractual obligation of such party.

In addition, TMRC hereby represents and warrants to Syros as follows:

3.5.IP Rights.  TMRC (a) is the sole owner or exclusive licensee of, and
Controls, the TMRC IP Rights, and except as set forth in Exhibit D, TMRC has not
granted to any Third Party any license or other interest in the TMRC IP Rights
in the Territory, (b) is not aware of any Third Party patent, patent application
or other intellectual property rights that would be infringed (i) by practicing
any process or method or by making, using or selling any composition which is
claimed or disclosed in the Licensed Patent Rights or which constitutes Licensed
Know-how Rights, or (ii) by making, using or selling Products, (c) Controls and
has the right to license all TMRC IP Rights to Syros as provided herein (d) is
not aware of any infringement or misappropriation by a Third Party of the TMRC
IP Rights and (e)(i) all agreements relating to the Technology or any of the
TMRC IP Rights between TMRC and Innovive Pharmaceuticals, Inc. (or its
successors or assigns) (collectively, “CytRx”) have been terminated, except for
a [**], terminating all other such agreements, (ii) [**], TMRC has unfettered
rights to use all data and documents generated by CytRx or TMRC [**] relating to
the Technology or any of the TMRC IP Rights, including the unfettered right to
license and transfer such data and documents to Syros

-6-



--------------------------------------------------------------------------------

 

as provided herein, (iii) all litigation between CytRx and TMRC has been settled
and dismissed with prejudice and all claims between CytRx and TMRC have been
released, in each case that pertain to the Technology or any of the TMRC IP
Rights, and (iv) CytRx does not retain any right [**] or otherwise to terminate
any right of TMRC to use or license data or documents generated by CytRx and
TMRC pursuant to any agreement between CytRx and TMRC relating to the Technology
or any of the TMRC IP Rights.

3.6.DISCLAIMER.  EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT NOTHING IN THIS
AGREEMENT IS OR SHALL BE CONSTRUED AS (i) A WARRANTY OR REPRESENTATION BY TMRC
AS TO THE VALIDITY OR SCOPE OF ANY LICENSED PATENT RIGHTS; (ii) A WARRANTY OR
REPRESENTATION THAT ANYTHING MADE, USED, SOLD OR OTHERWISE DISPOSED OF UNDER ANY
LICENSE GRANTED IN THIS AGREEMENT IS OR WILL BE FREE FROM INFRINGEMENT OF
PATENTS OR OTHER INTELLECTUAL PROPERTY OF THIRD PARTIES; OR (iii) A
REPRESENTATION OR WARRANTY BY TMRC OF THE ACCURACY, SAFETY OR USEFULNESS FOR ANY
PURPOSE OF ANY TMRC KNOW-HOW AT ANY TIME MADE AVAILABLE BY TMRC.  TMRC SHALL
HAVE NO LIABILITY WHATSOEVER TO SYROS OR ANY OTHER PERSON FOR OR ON ACCOUNT OF
ANY INJURY, LOSS OR DAMAGE, OF ANY KIND OR NATURE, SUSTAINED BY, OR ANY DAMAGE
ASSERTED OR ASSERTED AGAINST, OR ANY OTHER LIABILITY INCURRED BY OR IMPOSED ON
SYROS OR ANY OTHER PERSON, ARISING OUT OF IN CONNECTION WITH OR RESULTING FROM
(A) THE PRODUCTION, USE OR SALE OF ANY PRODUCT BY SYROS, OR THE PRACTICE OF THE
LICENSED PATENT RIGHTS BY SYROS; OR (B) THE USE BY SYROS OF ANY TMRC KNOW-HOW,
AND SYROS SHALL HOLD TMRC, OR ITS OFFICERS, EMPLOYEES OR AGENTS, HARMLESS IN THE
EVENT TMRC, OR ITS OFFICERS, EMPLOYEES OR AGENTS, IS HELD LIABLE THEREFOR,
EXCEPT TO THE EXTENT RESULTING FROM A BREACH BY TMRC OF ITS REPRESENTATIONS,
WARRANTIES OR OBLIGATIONS HEREUNDER OR THE NEGLIGENCE OR WILLFUL MISCONDUCT OF
TMRC OR ITS OFFICERS, EMPLOYEES OR AGENTS.

4.

LICENSES AND OTHER GRANTS OF RIGHTS; OTHER AGREEMENTS

4.1.TMRC IP Rights.  

4.1.1.Grant.  TMRC hereby grants to Syros an exclusive license (with the right
to grant sublicenses) under the TMRC IP Rights (excluding Patent Rights as to
which Syros has opted out of pursuant to Section 10.2) to conduct research and
to develop, make, have made, use, offer for sale, sell and import Products in
the Territory for use in the Field.  

4.1.2.Ex-Territory Development.  TMRC hereby grants to Syros a non-exclusive
license (with the right to grant sublicenses) under the TMRC IP Rights to
conduct research, to develop and to use Products outside the Territory
(excluding all Asian countries) solely for the purpose of developing and
commercializing Products for use in the Field in the Territory.  For clarity,
Syros shall not use TMRC IP Rights for the purpose of researching, developing or
commercializing Products for use in the Field outside the Territory.

-7-



--------------------------------------------------------------------------------

 

4.1.3.Manufacture.  TMRC hereby grants to Syros a non-exclusive license (with
the right to grant sublicenses) under the TMRC IP Rights to make and have made
Products inside and outside the Territory solely for the purpose of
manufacturing Products for use in the Field in the Territory.

4.2.Information Transfer.  As of the Original Agreement Effective Date, TMRC has
provided Syros with all information that was made available to Syros in the Data
Room and any other Licensed Know-how Rights possessed by TMRC or its Affiliates
or in respect of which TMRC or its Affiliates otherwise have the right to grant
licenses as of the Original Agreement Effective Date.  After the Restatement
Date, on at least a [**] basis or more frequently as may be requested by Syros,
TMRC shall provide Syros with updates to any chemistry, manufacturing and
controls information relating to the Technology possessed by or otherwise
available to TMRC or its Affiliates, if any, and with copies of or access to any
other information within the Licensed Know-how Rights that Syros may request to
satisfy requirements for Registrations or other required submissions to
Competent Authorities, including source data and documents underlying any
Registration and/or other regulatory documents to which Syros’s Right of
Reference under Section 4.3 applies.

4.3.Registrations; Right of Reference.  TMRC acknowledges and agrees that Syros
shall own all Registrations for Products for use in the Field in each country in
the Territory.  TMRC hereby grants to Syros a fully paid-up, royalty-free right
to reference and use and have full access to all Registrations held by TMRC or
its Affiliates as of the Original Agreement Effective Date and all other
regulatory documents held by TMRC or its Affiliates after the Original Agreement
Effective Date that relate to chemistry, manufacturing and controls information
for the manufacture of Products, and any supplements, amendments or updates to
any of the foregoing (collectively, the “Right of Reference”) which TMRC or its
Affiliates have the right to grant.  Syros shall have the right to license or
sublicense the Right of Reference to its Affiliates or sublicensees.  TMRC shall
promptly notify Syros of any written or oral notices received from, or
inspections by any Competent Authority relating to any such Registrations, and
shall promptly inform Syros of any responses to such written notices or
inspections and the resolution of any issue raised by such Competent
Authority.  

4.4.Information Sharing Regarding Planned Clinical Trials.  Each party will use
commercially reasonable efforts to share information regarding Clinical Trials
to be conducted by such party or any of its Affiliates or (sub)licensees, which
information shall be maintained as Confidential Information of the Disclosing
Party and used solely for development, manufacture and commercialization of
Products as permitted hereunder.

4.5.Pharmacovigilance Agreement.  The parties’ responsibilities concerning
adverse drug reactions, safety information and compliance with regulatory
requirements with respect thereto will be detailed in a separate
pharmacovigilance agreement to be mutually agreed upon by the parties as soon as
practicable after the Restatement Date, and in any event no later than [**] days
after the Restatement Date.  

-8-



--------------------------------------------------------------------------------

 

5.

FINANCIAL CONSIDERATION

5.1.Royalties.  

5.1.1.Subject to Section 5.2, in consideration for the licenses granted to Syros
herein, Syros shall pay to TMRC Patent Rights-based royalties on annual Net
Sales of each Product by Syros, its Affiliates and its sublicensees, equal to:

(i)[**] percent ([**]%) of calendar year Net Sales of such Product up to US$[**]
in such Net Sales, and

(ii)[**] percent ([**]%) of calendar year Net Sales of such Product over US$[**]
in such Net Sales;

provided, however, that  during any period within the applicable Patent Royalty
Term in which the only applicable Valid Claim(s) of Licensed Patent Rights that
are in effect are pending claims, the foregoing royalty rates shall be [**].

5.1.2.Subject to Section 5.2, in consideration for the licenses granted to Syros
herein, Syros shall pay to TMRC, for TMRC’s payment to Dr. Koichi Shudo and/or
to Toko as required by agreement between such parties, Know-how-based royalties
on Net Sales of each Product by Syros, its Affiliates and its sublicensees,
equal to [**] percent ([**]%) of Net Sales of such Product.  

5.2.Royalty Terms.  Royalties as calculated pursuant to Section 5.1.1 shall be
payable on Net Sales during the applicable Patent Royalty Term for the
applicable Product in the applicable country in the Field.  For purposes of
determining the applicable royalty tier specified in Sections 5.1.1 for calendar
year Net Sales, only Net Sales of the applicable Product in the Field made
during the applicable Patent Royalty Term therefor shall be counted.  Royalties
as calculated pursuant to Section 5.1.2 shall be payable on Net Sales during the
applicable Know-how Royalty Term for the applicable Product in the applicable
country in the Field.  Following expiration of the Patent Royalty Term and the
Know-how Royalty Term applicable to a Product in the Field in a country, Syros’
licenses under Section 4.1 shall become fully paid up, non-royalty-bearing and
perpetual.

5.3.Combination Products.  If a Product comprises both AM80 (Tamibarotene) and
another active pharmaceutical ingredient, then for purposes of the royalty
payments under Section 5.1 for Net Sales of such Product in the Field, such Net
Sales, prior to the royalty calculation set forth in Section 5.1, shall first
shall be multiplied by the fraction A/(A+B), where A is the value of the AM80
(Tamibarotene) component, and B is the value of the other active pharmaceutical
ingredient, each as reasonably determined by Syros, and such resulting amount
shall be the “Net Sales” for purposes of the royalty calculation in Section 5.1
for such Product.

-9-



--------------------------------------------------------------------------------

 

5.4.Upfront and Milestone Payments.  Syros has, prior to the Restatement Date,
paid TMRC the one-time and non-refundable upfront payment of US$500,000 set
forth as #1 below, and, after the Restatement Date, shall pay to TMRC the
following one-time and non-refundable upfront payment set forth as #2 below and
one-time (per indication) and non-refundable milestone payments (#3-#9 or #5-#9,
as applicable) for each cancer indications within, in the case of upfront
payment #2, and the milestone payments, [**] days following the first
achievement of the corresponding milestones:

1.  Upfront payment

US$500,000

2.  Execution of Toko Letter Agreement

US$500,000

 

The following milestone payments apply to the first indication and any
subsequent indication, except for [**].

3.  Dosing of a first subject in a Phase I Clinical Trial of a Product for an
indication in the Field

 

US$500,000

4.  Dosing of a first subject in a Phase II Clinical Trial of a Product for an
indication in the Field

US$500,000

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

-10-



--------------------------------------------------------------------------------

 

The following milestone payments apply solely to a second indication where the
[**] and, in the event that such milestones apply, are in lieu of the milestones
set forth in the table above with respect to the second indication:

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

For the purposes of this Section 5.4, an “indication” means a distinct tumor
type (i.e., irrespective of patient subpopulations) that is tested in a separate
Clinical Trial.

5.4.1.No Skipped Milestones.  If a milestone is not achieved for a Product for
an indication, then the corresponding milestone payment will become payable upon
the achievement of the next milestone for such Product for such indication in
the applicable region (i.e., [**], as applicable).

5.6Full Compensation.  The consideration set forth in this Section 5 is the only
compensation due from Syros to TMRC, and TMRC shall be responsible for all of
its costs and expenses for performance hereunder, including any payments made to
any Third Party licensors.

6.

ROYALTY REPORTS AND ACCOUNTING

6.1.Royalty Reports.  Within [**] days after the end of each calendar quarter
during the term of this Agreement following the First Commercial Sale of a
Product, Syros shall furnish to TMRC a quarterly written report showing in
reasonably specific detail, on a Product-by-Product and country-by-country
basis:  (a) Net Sales during such calendar quarter; (b) the calculation of the
royalties, if any, that shall have accrued based upon such Net Sales; (c) the
withholding taxes, if any, required by applicable Law to be deducted with
respect to such sales; and (d) the exchange rates, if any, used in determining
Net Sales in United States dollars.  With respect to sales of Products invoiced
in United States dollars, the gross sales, Net Sales and royalties payable shall
be expressed in United States dollars.  With respect to Net Sales invoiced in a
currency other than United States dollars, all such amounts shall be expressed
both in the currency in which the distribution is invoiced and in the United
States dollar equivalent.  The United States dollar equivalent shall be
calculated using the average of the exchange rate (local currency per US$1)
published in The Wall Street Journal, Western Edition, under the heading
“Currency Trading” on the last business day of each month during the applicable
calendar quarter.

-11-



--------------------------------------------------------------------------------

 

6.2.Audits.

6.2.1.Upon the written request of TMRC and not more than [**], Syros shall
permit an independent certified public accounting firm of internationally
recognized standing selected by TMRC and reasonably acceptable to Syros, at
TMRC’s expense, to have access during normal business hours to such of the
financial records of Syros as may be reasonably necessary to verify the accuracy
of the payment reports hereunder for the [**] immediately prior to the date of
such request (other than records for which TMRC has already conducted an audit
under this Section).

6.2.2.If such accounting firm concludes that additional amounts were owed during
the audited period, Syros shall pay such additional amounts within [**] days
after the date TMRC delivers to Syros such accounting firm’s written report so
concluding.  The fees charged by such accounting firm shall be paid by TMRC;
provided, however, that if the audit determines that the royalties payable by
Syros for such period are more than [**] percent ([**]%) of the royalties
actually paid for such period, then Syros shall pay the reasonable fees and
expenses charged by such accounting firm.

6.2.3.TMRC shall cause its accounting firm to retain all financial information
subject to review under this Section 6.2 in strict confidence; provided,
however, that Syros shall have the right to require that such accounting firm,
prior to conducting such audit, enter into an appropriate non-disclosure
agreement with Syros regarding such financial information.  The accounting firm
shall disclose to TMRC only whether the reports are correct or not and the
amount of any discrepancy.  No other information shall be shared.  TMRC shall
treat any such financial information as Syros’s Confidential Information

7.

PAYMENTS

7.1.Payment Terms.  Royalties shown to have accrued by each royalty report
provided for under Section 6.1 above shall be due on the date such royalty
report is due.  Payment of royalties in whole or in part may be made in advance
of such due date.

7.2.Exchange Control.  If at any time legal restrictions prevent the prompt
remittance of part or all royalties with respect to any country in the Territory
where the Product is sold, Syros shall have the right, in its sole discretion,
to make such payments by depositing the amount thereof in local currency to
TMRC’s account in a bank or other depository institution in such country.  If
the royalty rate specified in this Agreement should exceed the permissible rate
established in any country, the royalty rate for sales in such country shall be
adjusted to the highest legally permissible or government-approved rate.

-12-



--------------------------------------------------------------------------------

 

7.3.Withholding Taxes.  Syros shall be entitled to deduct the amount of any
withholding taxes, value-added taxes or other taxes, levies or charges with
respect to amounts payable hereunder to TMRC by Syros, its Affiliates or
sublicensees, and the amount of any taxes required to be withheld by Syros, its
Affiliates or sublicensees with respect to amounts payable hereunder to TMRC, to
the extent Syros, its Affiliates or sublicensees pay to the appropriate
governmental authority on behalf of TMRC such taxes, levies or charges.  Syros
shall use reasonable efforts to minimize any such taxes, levies or charges
required to be paid on behalf of TMRC by Syros, its Affiliates or
sublicensees.  Syros promptly shall deliver to TMRC proof of payment of all such
taxes, levies and other charges, together with copies of all communications from
or with such governmental authority with respect thereto.

8.

DEVELOPMENT OBLIGATIONS

8.1.Development Efforts.  As between the parties, Syros shall solely control and
fund all Product development activities as to Products in the Field for any of
the Territory.  Syros, together with its Affiliates and sublicensees, shall use
commercially reasonable efforts to: (a) commence development activities in the
Field within one (1) year after the Original Agreement Effective Date; (b) to
develop a Product for at least one indication in the Field; and (c) following
marketing approval, market the Product.  Following the Original Agreement
Effective Date, Syros shall promptly begin preparation for an IND filing.  Such
commercially reasonable efforts shall require Syros to use the level of efforts
and resources that Syros generally uses for products of comparable market
potential at comparable stage of development, taking into account relevant costs
and risks of development and commercialization, including relevant legal,
regulatory, scientific, competitive and commercial factors.  

8.2.Records.  Syros shall maintain records, in sufficient detail and in good
scientific manner, which shall reflect all work done and results achieved in the
performance of its development regarding the Products.

8.3.Reports.  Within [**] days following the end of each quarter during the term
of this Agreement prior to the first marketing approval of a Product in each
Field in the Territory, Syros shall prepare and deliver to TMRC a written
summary report which shall describe (a) the progress of the development and
testing of Product(s) in the Field together with a summary of the enrollment of
then-active Clinical Trials, and (b) the status of obtaining regulatory
approvals to market Product(s) in the Territory in each Field, and Syros shall
inform TMRC of the commencement of Clinical Trials and receipt of regulatory
approvals from time to time.  The parties shall hold a conference call on a
quarterly basis at a mutually agreed upon time after TMRC’s receipt of the
report mentioned above.  

-13-



--------------------------------------------------------------------------------

 

9.

CONFIDENTIALITY

9.1.Confidential Information.  During the term of this Agreement, and for a
period of [**] years following the expiration or earlier termination hereof (or,
for Toko Information, for such longer period as may be required by the Toko
Agreement), each Receiving Party shall maintain in confidence all Confidential
Information of the Disclosing Party, and shall not use, disclose or grant the
use of the Confidential Information except on a need-to-know basis to those
directors, officers, affiliates, employees, to the extent such disclosure is
reasonably necessary in connection with performing its obligations or exercising
its rights, including its rights to develop and commercialize the Product, under
this Agreement.  To the extent that disclosure is authorized by this Agreement,
prior to disclosure, each Receiving Party shall obtain agreement of any such
Person to hold in confidence and not make use of the Confidential Information
for any purpose other than those permitted by this Agreement.  Each Receiving
Party shall notify the Disclosing Party promptly upon discovery of any
unauthorized use or disclosure of the Disclosing Party’s Confidential
Information.

9.2.Permitted Disclosures.  The confidentiality obligations contained in
Sections 9.1 above and 9.3 below shall not apply to the extent that any
Receiving Party is required (a) to disclose information by Law, including
disclosure obligations under applicable securities Laws, or (b) to disclose
information to any governmental authority for purposes of obtaining approval to
test or market a product, provided that in either case that the Receiving Party
shall provide written notice thereof to the Disclosing Party and sufficient
opportunity to object to any such disclosure or to request confidential
treatment thereof.  Notwithstanding any other provision of this Agreement, Syros
may disclose Confidential Information of TMRC relating to information developed
pursuant to this Agreement:  (x) to any Person who is permitted licensees,
permitted assignees or agents, consultants, clinical investigators or clinical
contractors, to the extent such disclosure is reasonably necessary in connection
with performing its obligations or exercising its rights to develop and
commercialize the Product under this Agreement as long as such Person has
entered into a confidentiality agreement with Syros; (y) in connection with the
normal course of development and commercialization of Products for the
Territory, including for the filing of Registrations and satisfaction of
reporting obligations to Competent Authorities and for the filing and
prosecution of Patent Rights; and (z) TMRC may disclose Confidential Information
of Syros, including the terms of this Agreement, to Toko, Dr. Koichi Shudo and
Itsuu Laboratory to the extent such disclosure is reasonably necessary in
connection with performing its obligations hereunder as long as Toko, Dr. Koichi
Shudo and Itsuu Laboratory have entered into a confidentiality agreement with
TMRC.

9.3.Press Releases and Other Public Announcements.  

9.3.1.The parties previously cooperated in the release of a mutually agreed
press release following the Original Agreement Effective Date.  The parties also
recognize that each party may from time to time desire to issue additional press
releases and make other public statements or disclosures regarding specific
terms of this Agreement, which may be made pursuant to Section 9.3.3 below.  

-14-



--------------------------------------------------------------------------------

 

9.3.2.Syros may from time to time issue additional press releases and make other
public statements or disclosures regarding the progress of its development or
commercialization of Technology and Products hereunder without the need to
obtain TMRC’s prior consent, so long as such press releases, other public
statements or disclosures do not reference TMRC or disclose specific terms of
this Agreement that have not previously been made public pursuant to this
Section 9.3.

9.3.3.Notwithstanding the foregoing provisions of this Section 9.3, (a) a party
may make any disclosure or public announcement if the contents of such
disclosure or public announcement have been agreed by the parties; (b) a party
may make any disclosure or public announcement if the contents of such
disclosure or public announcement have previously been made public other than
through a breach of this Agreement by the issuing party; (c) if a party
reasonably determines that a public disclosure shall be required by Law,
including in a public filing with the U.S. Securities and Exchange Commission or
applicable stock exchange (including in connection with an initial public
offering), such party may disclose specific terms of this Agreement where so
required; provided that such party shall, to the extent practicable and
permitted by applicable Law, notify the other party and allow the other party to
comment on the proposed disclosure, which comments shall be considered by the
party obligated to make such public disclosure in good faith; and (d) a party
may disclose the terms of this Agreement to bona fide potential or actual
advisors, consultants, investors, acquirers, lenders, investment bankers or
other potential financial partners in connection with such party’s proposed
financing or business combination activities, and to bona fide potential or
actual sublicensees, as reasonably necessary in connection with a permitted
sublicense or license under the rights granted in this Agreement, in each case
of (c) provided that such person is under an appropriate obligation of
confidentiality.  

10.

PATENTS

10.1.Patent Prosecution and Maintenance.  Except for Patent Family 3 (as to
which responsibility for the preparation, filing, prosecution and maintenance
shall remain with TMRC, at TMRC’s sole cost), Syros shall, subject to Section
10.2, control, at Syros’ cost, the preparation, filing, prosecution and
maintenance of all patents and patent applications within the Licensed Patent
Rights in the Territory.  Syros shall give TMRC an opportunity to review and
comment on the text of each such patent application, and the preparation, filing
and prosecution thereof, and shall supply TMRC with a copy of such patent
application as filed, together with notice of its filing date and serial
number.  TMRC shall cooperate with Syros, execute all lawful papers and
instruments and make all rightful oaths and declarations as may be necessary for
Syros’ preparation, prosecution and maintenance of patents and other filings
referred to in this Section 10.1.

10.2.Abandonment; Reverted Patents.  If Syros, in its sole discretion, decides
to abandon or not pursue the preparation, filing, prosecution or maintenance of
any patent or patent application in the Licensed Patent Rights (other than
Patent Family 3), then Syros shall notify TMRC in writing thereof and following
the date of such notice TMRC may control, at TMRC’s cost, the preparation,
filing, prosecution and maintenance of such patents and patent applications.  If
Syros decides to abandon or not pursue the preparation, filing, prosecution or
maintenance of any patent or patent application within any of the Licensed
Patent Rights in any country of the Territory, Syros’s rights to prosecute,
maintain and enforce such patent in such country will

-15-



--------------------------------------------------------------------------------

 

revert to TMRC, and such reverted patent in such country shall be excluded from
the Licensed Patent Rights thereafter.  In the event that, as a result of such a
reversion, Syros infringes a patent of TMRC, then TMRC shall promptly inform
Syros thereof, and Syros and TMRC shall negotiate regarding TMRC granting a
license with respect to such reverted patent, as long as TMRC still Controls
such reverted Patent Rights. If such reverted Patent Rights are still Controlled
by TMRC, Syros has the option to obtain a license from TMRC to such Patent
Rights by paying TMRC [**] times TMRC’s out-of-pocket patent prosecution and
maintenance expenses for such Patent Rights in the Field and in the applicable
country in the Territory.

10.3.IP Representations.  Subject to Section 10.1, TMRC represents and warrants
to Syros that as of the Original Agreement Effective Date and throughout the
term of this Agreement TMRC has and shall maintain, together with its Affiliates
and licensors, Licensed Patent Rights  in the Territory to control the
preparation, filing, prosecution and maintenance of all patents and patent
applications within the Licensed Patent Rights  and also to grant to Syros the
right to prepare, file, prosecute and maintain the Licensed Patent Rights in
accordance with Section 10.1.

10.4.Patent Family 3.  TMRC shall control, at TMRC’s cost, the preparation,
filing, prosecution and maintenance of all patents and patent applications in
Patent Family 3.  

10.5.Notification of Infringement.  Each party shall notify the other party of
any infringement in the Territory known to such party of any Licensed Patent
Rights by a product that is competitive with the Products and shall provide the
other party with the available evidence, if any, of such infringement.

10.6.Enforcement of Patent Rights.  Syros, at Syros’ expense, shall have the
right to determine the appropriate course of action to enforce Licensed Patent
Rights (except for any Patent Rights that have reverted to TMRC in accordance
with Section 10.2) in the Territory or otherwise abate the infringement thereof,
to take (or refrain from taking) appropriate action to enforce Licensed Patent
Rights in the Territory, to defend any declaratory judgments seeking to
invalidate or hold the Licensed Patent Rights unenforceable in the Territory, to
control any litigation or other enforcement action and to enter into, or permit,
the settlement of any such litigation, declaratory judgments or other
enforcement action with respect to Licensed Patent Rights in the Territory, in
each case in Syros’ own name and, if required by Law, in the name of TMRC and
shall consider, in good faith, the interests of TMRC in so doing.  If Syros does
not, within [**] days of receipt of notice from TMRC, abate the infringement or
file suit to enforce the Licensed Patent Rights against at least one infringing
party in the Territory, TMRC shall have the right to take whatever action it
reasonably deems appropriate to enforce the Licensed Patent Rights; provided
that TMRC shall consider, in good faith, the interests of Syros in so
doing.  The party controlling any such enforcement action shall not settle the
action or otherwise consent to an adverse judgment in such action that
diminishes the rights or interests of the non-controlling party without the
prior written consent of the other party.  All monies recovered upon the final
judgment or settlement of any such suit to enforce the Licensed Patent Rights
shall be shared, after reimbursement of expenses, in relation to the damages
suffered by each party.

-16-



--------------------------------------------------------------------------------

 

10.7.Cooperation.  In any suit to enforce or defend the License Patent Rights
pursuant to this Section 10, the party not in control of such suit shall, at the
request and expense (for out-of-pocket costs only) of the controlling party,
cooperate in all respects and, to the extent possible, have its employees
testify when requested and make available relevant records, papers, information,
samples, specimens, and the like.

11.

TERMINATION

11.1.Expiration.  Subject to Sections 11.2, 11.3, 11.4, 11.5, 11.6 and 11.7
below, this Agreement shall expire on the expiration of the last to expire
Patent Royalty Term or fifteen (15) years from the date of the First Commercial
Sale of the Product in the Territory, whichever is later.  

11.2.Termination by Syros.  At any time after the first anniversary of the
Original Agreement Effective Date, Syros shall have the right at its sole
discretion to terminate this Agreement upon ninety (90) days advanced written
notice to TMRC for reasons such as data or results of development, issues of
safety or efficacy, costs and risks of development, competitive dynamics, market
dynamics, government regulation and regulatory issues or pricing strategy and
expected profitability from the commercialization of Products.

11.3.Termination for Toko Letter Agreement.  In the event that Toko, TMRC and
Syros have not executed and delivered to one another the Toko Letter Agreement
within sixty (60) days after the Restatement Date, Syros shall have the right to
terminate this Agreement by providing written notice to TMRC, and: (x) Syros
shall have no further commitment or restriction after the effectiveness of such
termination; (y) TMRC shall be entitled to retain such payments as have been
made by Syros prior to the effectiveness of such termination; and (z) TMRC shall
not license any TMRC IP Rights in the Field in the Territory to a Third Party or
Affiliate of TMRC for a period of [**] months after the effective date of such
termination.

11.4.Termination by Syros for Breach.  Except as otherwise provided in Section
13, Syros may terminate this Agreement upon or after the material breach of this
Agreement by TMRC if TMRC has not cured such breach in all material respects
within [**] days after notice thereof by Syros; provided, however, that if any
default is not capable of being cured within such [**] day period and TMRC is
diligently undertaking to cure such default as soon as commercially feasible
thereafter under the circumstances, Syros shall have no right to terminate this
Agreement pursuant to this Section 11.4.

11.5.Termination by TMRC.  Except as otherwise provided in Section 13, TMRC may
terminate this Agreement upon or after the material breach of this Agreement by
Syros if Syros has not cured such breach in all material respects within [**]
days after notice thereof by TMRC; provided, however, that if any default is not
capable of being cured within such [**] day period and Syros is diligently
undertaking to cure such default as soon as commercially feasible thereafter
under the circumstances, TMRC shall have no right to terminate this Agreement
pursuant to this Section 11.5.  Notwithstanding termination by TMRC under this
Section 11.5, any royalties or milestone payments that have accrued prior to
such termination shall survive such termination.

-17-



--------------------------------------------------------------------------------

 

11.6.Insolvency or Bankruptcy.  To the extent permitted by applicable Laws,
either party may, in addition to any other remedies available to it by Law or in
equity, terminate this Agreement, in whole or in part, by written notice to the
other party in the event the other party shall have become insolvent or
bankrupt, or shall have made assignment for the benefit of its creditors, or
there shall have been appointed a trustee or receiver of the other party.  The
parties agree that, in the event of the commencement of a bankruptcy proceeding
by or against TMRC or Syros under applicable Laws that has not been dismissed or
resolved within [**] days, the other party shall be entitled to a complete
duplicate of (or complete access to, as appropriate) any intellectual property
obtained in the course of development of the Product and all embodiments of such
intellectual property shall be promptly delivered to it upon any such
termination of this Agreement, upon expiration of such [**] day period upon its
written request therefor, unless the insolvent or bankrupt party elects to
continue to perform all of its obligations under this Agreement.

11.7.Effect of Expiration or Termination.  

11.7.1.Expiration or termination of this Agreement shall not relieve the parties
of any right or obligation accruing prior to such expiration or termination, and
the provisions of Sections 5, 9, 11.3, 11.7, 12 and 14 shall survive the
expiration or termination of this Agreement.  

11.7.2.Upon any termination of this Agreement, at Syros’s request, TMRC shall
grant a direct license to any sublicensee of Syros hereunder having the same
scope as the sublicense granted to such sublicensee by Syros and on terms and
conditions no less favorable to such sublicensee than the terms and conditions
of this Agreement, provided that such sublicensee is not in default of any
applicable obligations under this Agreement and agrees in writing to be bound by
the terms and conditions of such direct license.

11.7.3.Upon a termination of this Agreement under Sections 11.2 or 11.5 or a
termination by TMRC under Section 11.6, (a) Syros shall, within [**] days after
the effective date of such termination, provide TMRC with any data generated by
Syros or its Affiliates as part of a Clinical Trial of the Technology; and (b)
Syros hereby grants TMRC, effective as of the effective date of such
termination, a Right of Reference to Registrations held by Syros or its
affiliates as of the effective date of such termination that relate to the
Technology, which TMRC may sublicense to its Affiliates or sublicensees.

12.

INDEMNIFICATION

12.1.Indemnification.  Each party shall defend, indemnify and hold harmless the
other party from all losses, liabilities, damages and expenses (including
attorneys’ fees and costs) incurred as a result of any Third Party claim,
demand, action or proceeding arising out of any breach of this Agreement by the
indemnifying party, or the gross negligence or willful misconduct of the
indemnifying party in the performance of its obligations under this Agreement,
except in each case to the extent arising from the gross negligence or willful
misconduct of the other party or the breach of this Agreement by the other
party.

-18-



--------------------------------------------------------------------------------

 

12.2.Procedure.  The indemnified party shall promptly notify the indemnifying
party of any liability or action in respect of which the indemnified party
intends to claim such indemnification and the indemnifying party shall have the
right to assume the defense thereof with counsel selected by the indemnifying
party.  The indemnity agreement in this Section 12 shall not apply to amounts
paid in settlement of any loss, claim, damage, liability or action if such
settlement is effected without the consent of the indemnifying party, which
consent shall not be withheld unreasonably.  The failure to deliver notice to
the indemnifying party within a reasonable time after the commencement of any
such action, if prejudicial to its ability to defend such action, shall relieve
the indemnifying party of any liability to the indemnified party under this
Section 12, but the omission so to deliver notice to the indemnifying party will
not relieve it of any liability that it may have to the indemnified party
otherwise than under this Section 12.  The indemnified party under this Section
12, and its employees and agents, shall cooperate fully with the indemnifying
party and its legal representatives in the investigation and defense of any
action, claim or liability covered by this indemnification.

12.3.Insurance.  Syros shall maintain product liability insurance with respect
to the research, development, manufacture and sales of Products by Syros in such
amount as Syros customarily maintains with respect to the research, development,
manufacture and sales of its similar products.  Syros shall maintain such
insurance for so long as it continues to research, develop, manufacture or sell
any Products, and thereafter for so long as Syros customarily maintains
insurance covering the research, development, manufacture or sale of its similar
products.

13.

FORCE MAJEURE

Neither party shall be held liable or responsible to the other party nor be
deemed to have defaulted under or breached this Agreement for failure or delay
in fulfilling or performing any term of this Agreement to the extent, and for so
long as, such failure or delay is caused by or results from causes beyond the
reasonable control of the affected party including fire, floods, embargoes, war,
acts of war (whether war be declared or not), acts of terrorism, insurrections,
riots, civil commotions, strikes, lockouts or other labor disturbances, acts of
God or acts, omissions or delays in acting by any governmental authority or the
other party.

14.

MISCELLANEOUS

14.1.Notices.  Any consent, notice or report required or permitted to be given
or made under this Agreement by one of the parties hereto to the other party
shall be in writing, delivered by any lawful means to such other party at its
address indicated below, or to such other address as the addressee shall have
last furnished in writing to the addressor and (except as otherwise provided in
this Agreement) shall be effective upon receipt by the addressee.

-19-



--------------------------------------------------------------------------------

 

If to TMRC:TMRC Co., Ltd.

1-12-12 Kita Shinjuku

Shinjuku-ku, Tokyo, 164-0074, Japan

Attention: Research & Development Department

If to Syros:Syros Pharmaceuticals, Inc.

620 Memorial Drive, Suite 300

Cambridge, MA 02139, U.S.A.

Attention:  Chief Business Officer

14.2.Governing Law.  This Agreement shall be governed by and construed in
accordance with the Laws of the State of California, without regard to the
conflicts of Law principles thereof.　

14.3.Arbitration.  Any dispute, controversy or claim initiated by either party
arising out of or relating to this Agreement, its negotiations, execution or
interpretation, or the performance by either party of its obligations under this
Agreement (other than (a) any dispute, controversy or claim regarding the
validity, enforceability, claim construction or infringement of any patent
rights, or defenses to any of the foregoing, or (b) any bona fide third party
action or proceeding filed or instituted in an action or proceeding by a Third
Party against a party to this agreement), whether before or after termination of
this Agreement, shall be finally resolved by binding arbitration.  Whenever a
party shall decide to institute arbitration proceedings, it shall give prompt
written notice to that effect to the other party.  Any such arbitration shall be
conducted in the English language under the International Dispute Resolution
Procedures and Arbitration Rules of the American Arbitration Association (the
“Rules”) by a panel of three (3) arbitrators appointed in accordance with such
Rules.  Any such arbitration shall be held in Los Angeles, California.  The
method and manner of discovery in any such arbitration proceedings shall be
governed by the Rules.  The arbitrators shall have the authority to grant
specific performance and to allocate between the parties the costs of
arbitration (including attorneys’ fees and expenses of the parties) in such
equitable manner as they determine.

Judgment upon the award so rendered may be entered in any court having
jurisdiction or application may be made to such court for judicial acceptance of
any award and an order of enforcement, as the case may be.  In no event shall a
demand for arbitration be made after the date when institution of a legal or
equitable proceeding based upon such claim, dispute or other matter in question
would be barred by the applicable statute of limitations.  Notwithstanding the
foregoing, either party shall have the right, without waiving any right or
remedy available to such party under this Agreement or otherwise, to seek and
obtain from any court of competent jurisdiction any interim or provisional
relief that is necessary or desirable to protect the rights or property of such
party, pending the selection of the arbitrators hereunder or pending the
arbitrators’ determination of any dispute, controversy or claim hereunder.

-20-



--------------------------------------------------------------------------------

 

14.4.Assignment.  Syros shall not assign its rights or obligations under this
Agreement without the prior written consent of TMRC; provided, however, that
Syros may, without such consent, assign this Agreement and its rights and
obligations hereunder (a) to any Affiliate, or (b) in connection with the sale
or transfer of all or substantially all of its business or assets relating to
the subject matter of this Agreement, or in the event of its merger,
consolidation, change in control or similar transaction.  Any permitted assignee
shall assume all obligations of its assignor under this Agreement.

14.5.Waivers and Amendments.  No change, modification, extension, termination or
waiver of this Agreement, or any of the provisions herein contained, shall be
valid unless made in writing and signed by duly authorized representatives of
the parties hereto.

14.6.Entire Agreement.  This Agreement embodies the entire agreement between the
parties and supersedes any prior representations, understandings and agreements,
including the Original Agreement, between the parties regarding the subject
matter hereof except the Confidential Disclosure and Non-Use Agreement dated as
of February 24, 2015 between TMRC and Syros (the “Existing Confidentiality
Agreement”).  There are no representations, understandings or agreements, oral
or written, between the parties regarding the subject matter hereof that are not
fully expressed herein except the Existing Confidentiality Agreement.  Nothing
in this Agreement removes or overrides any right of action by any party in
respect of any fraudulent misrepresentation, fraudulent concealment or other
fraudulent action.

14.7.No Benefit to Third Parties.  The provisions of this Agreement are for the
sole benefit of the parties and their successors and permitted assigns, and
shall not be construed as conferring any rights in any other Persons.  

14.8.Severability.  Any of the provisions of this Agreement which are determined
to be invalid or unenforceable in any jurisdiction shall be ineffective to the
extent of such invalidity or unenforceability in such jurisdiction, without
rendering invalid or unenforceable the remaining provisions hereof and without
affecting the validity or enforceability of any of the terms of this Agreement
in any other jurisdiction.

14.9.Waiver.  The waiver by either party of any right hereunder or the failure
to perform or of a breach by the other party shall not be deemed a waiver of any
other right hereunder or of any other breach or failure by said other party
whether of a similar nature or otherwise.

14.10.Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

[Signature page follows]




-21-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amended and Restated Cancer
License Agreement effective as of the Restatement Date.

 

TMRC CO., LTD.

 

By:

 

/s/ Hisao Ekimoto

Name:

 

Hisao Ekimoto

Title:

 

President & CEO

April 28, 2016

 

SYROS PHARMACEUTICALS, INC.

 

By:

 

/s/ Nancy Simonian

Name:

 

Nancy Simonian

Title:

 

CEO

April 28, 2016

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature page to Amended and Restated Cancer License Agreement]

 

 

-22-



--------------------------------------------------------------------------------

 

EXHIBIT A

Certain Licensed Patent Rights

Series

Country

Serial No.

Filing Date

Publicat-ion

Patent

Priority

Subject Matter/Other Info

[**]

[**]

 

[**]

 

[**]

[**]

[**]

 

[**]

 

[**]

 

[**]

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

 

[**]

[**]

 

[**]

 

[**]

[**]

[**]

 

[**]

 

[**]

 

[**]

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

 




 

-23-



--------------------------------------------------------------------------------

 

EXHIBIT B

AM80 (Tamibarotene)

[g4xx0n3igptk000001.jpg]

 

 

 



--------------------------------------------------------------------------------

 

 

EXHIBIT C

Consent and Stand-by License Agreement

This CONSENT AND STAND-BY LICENSE AGREEMENT (this “Agreement”) dated as of April
28, 2016 (the “Effective Date”) is entered into among TOKO PHARMACEUTICAL IND.
CO., LTD., a Japanese corporation having its principal office at 3-8-19,
Shinden, Adachi-ku, Tokyo 123-0865,  Japan (“Toko”), SYROS PHARMACEUTICALS,
INC., a Delaware corporation having its principal office at 620 Memorial Drive,
Suite 300, Cambridge, Massachusetts 02139, USA (“Syros”) and TMRC Co., Ltd., a
Japanese corporation having its principal office at 1-12-12, Kita Shinjuku,
Shinjuku-ku, Tokyo 164-0074, Japan (“TMRC”).

WHEREAS, Toko is a party to an agreement with TMRC entitled “License Agreement
for the development et al. of retinoid based drug in foreign countries for
cancer” dated August 15, 2008 and License Agreement for the development et al.
of retinoid based drug in foreign countries for neutropenia dated June 13, 2014
(collectively, the “Toko-TMRC License Agreement”);

WHEREAS, Syros and TMRC have negotiated and executed an Amended and Restated
Cancer License Agreement dated April 28, 2016 and may in the future negotiate a
license agreement for neutropenia pursuant to which, upon execution, TMRC will
grant to Syros certain rights and licenses under patent rights, know-how and
data controlled by TMRC as to AM80 (Tamibarotene), including under certain
rights and licenses therein granted to TMRC by Toko in the Toko-TMRC License
Agreement (collectively, the “TMRC-Syros License Agreement”); and

WHEREAS, Syros has requested that Toko provide the assurances and make the
undertakings set forth herein;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Toko, Syros and TMRC
hereby agree as follows:

 

1.

If at any time the Toko-TMRC License Agreement or any right or license granted
to TMRC thereunder terminates or otherwise ceases to be in effect for any reason
(the effective time of such termination or other cessation, the “Effective
Time”), Toko hereby grants, effective as of the Effective Time, directly to
Syros, without any need for further action by Syros, such rights and licenses
with respect to AM80 (Tamibarotene) and product(s) comprising AM80
(Tamibarotene) as are necessary for Syros to continue to develop, make, have
made, use, offer for sale, sell and import AM80 (Tamibarotene) products (the
“Stand-by License”).

 

2.

Toko and TMRC will provide prompt written notice to Syros if the Toko-TMRC
License Agreement or any right or license granted to TMRC thereunder terminates
or otherwise ceases to be in effect for any reason.

-25-



 

--------------------------------------------------------------------------------

 

 

 

3.

Toko acknowledges and agrees that nothing in the Toko-TMRC Agreement would
prevent the development and commercialization of products comprising AM80
(Tamibarotene) using a companion diagnostic, without obtaining any additional
right or license from Toko, whether by Syros or by any affiliate or third party,
to which Syros is permitted to grant such rights under the TMRC-Syros License
Agreement, and acknowledges that TMRC has the right to grant such development
and commercialization rights to Syros under the Toko-TMRC Agreement.

 

4.

To the extent that Syros requires any information regarding the manufacture of
AM80 (Tamibarotene) that is possessed by Toko in order to satisfy requirements
of regulatory authorities as to product(s) comprising AM80 (Tamibarotene), Toko
shall provide Syros with such information as reasonably requested by Syros
through TMRC and hereby grants Syros the right to use such information, and to
permit its affiliates and licensees to use such information, to satisfy such
regulatory requirements.

 

5.

Toko hereby grants to Syros a non-exclusive license (with the right to grant
sublicenses) under any intellectual property rights owned or controlled by Toko
regarding AM80 (Tamibarotene) to manufacture and have manufactured AM80
(Tamibarotene) or products including AM80 (Tamibarotene).

 

6.

This Consent shall be governed by the laws of Japan, excluding the conflicts of
laws provisions thereof.

[Signature page follows]

 




-26-



 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Toko, Syros and TMRC have executed this Consent and Stand-by
License Agreement as of the Effective Date.

 

TOKO PHARMACEUTICAL IND. CO., LTD.

 

By:

 

/s/ illegible

 

 

 

Title:

 

President & CEO

 

 

 

Date:

 

April 28, 2016

 

 

SYROS PHARMACEUTICALS, INC.

 

By:

 

/s/ Nancy Simonian

 

 

 

Title:

 

CEO

 

 

 

Date:

 

April 28, 2016

 

 

TMRC CO., LTD.

 

By:

 

/s/ Hisao Ekimoto

 

 

 

Title:

 

President and CEO

 

 

 

Date:

 

April 28, 2016

 

 

 

 

-27-



 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

TMRC Grants of Rights to Third Parties

The rights granted by TMRC to CHILDREN’S HOSPITAL LOS ANGELES in the
COLLABORATION AGREEMENT as of July 18, 2014.

 

 

